AMENDED JUDGMENT
Musgrave, Judge:
Defendant United States has requested the Court to amend its final judgment issued pursuant to Slip Op. 95-30 to “clarify” that judgment, apparently confused by the Court’s use of the word “moot” in the earlier proceeding. Specifically, defendant would have the Court, by declaratory judgment, adjudicate its rights to pursue courses of action against third parties not party to the aforementioned case. The Court is not prepared to go so far, but, for purposes of clarification, will amend the original judgment to provide simply that the preliminary *978injunction of May 15, 1991 is terminated. The Court notes that defendant has already filed an action, in this Court, against the said third parties. The rights of the parties in that case will be determined in that case.